                 Case 4:20-cv-07683-HSG Document 34 Filed 12/16/20 Page 1 of 2



 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                      )
     PACIFIC STEEL GROUP                                )   Case No: 4:20-cv-07683-HSG
 4                                                      )
                                     Plaintiff(s),      )   APPLICATION FOR
 5          v.                                          )   ADMISSION OF ATTORNEY
                                                        )   PRO HAC VICE; ORDER
 6   COMMERCIAL METALS COMPANY, ET AL.                  )   (CIVIL LOCAL RULE 11-3)
                                                        )
 7                                   Defendant(s).      )
                                                        )
 8
          I, Daniel A. Small                       , an active member in good standing of the bar of
 9    Washington, D.C.              , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: Pacific Steel Group                          in the
      above-entitled action. My local co-counsel in this case is Christopher C. Wheeler                 , an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
      within the State of California.
12
      My address of record:                                   LOCAL CO-COUNSEL'S ADDRESS OF RECORD:
13    COHEN MILSTEIN SELLERS & TOLL, PLLC                     FARELLA BRAUN + MARTEL LLP
      1100 New York Ave., N.W., Suite 500, East Tower         235 Montgomery Street, 17th Floor
14    Washington, D.C. 20005                                  San Francisco, CA 94104
       MY TELEPHONE # OF RECORD:                              LOCAL CO -COUNSEL'S TELEPHONE #   OF RECORD:

15     (202) 408-4600                                         (415) 954-4400
       MY EMAIL ADDRESS OF RECORD:                            LOCAL CO-COUNSEL'S EMAIL ADDRESS OF RECORD:
16     dsmall@cohenmilstein.com                               cwheeler@fbm.com
         I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 465094.
         A true and correct copy of a certificate of good standing or equivalent official document from said
18
     bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21    Dated: October 30, 2020                                  /s/ Daniel A. Small
22                                                                               APPLICANT

23
                                       ORDER GRANTING APPLICATION
24                           FOR ADMISSION OF ATTORNEY PRO HAC VICE
         IT IS HEREBY ORDERED THAT the application of Daniel A. Small                            is granted,
25
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
     designated in the application will constitute notice to the party.
27   Dated: 12/16/2020
                                                              UNITED STATES DISTRICT JUDGE
28

     PRO HAC VICE APPLICATION & ORDER                                                                           October 2012
                                                                                                      American LegalNet, Inc.
                                                                                                      www.FormsWorkFlow.com
       Case 4:20-cv-07683-HSG Document 34 Filed 12/16/20 Page 2 of 2




  On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                   the District of Columbia Bar does hereby certify that



                         Daniel A Small
       was duly qualified and admitted on November 1, 1999 as an attorney and counselor entitled to
                    practice before this Court; and is, on the date indicated below, a(n)
                               ACTIVE member in good standing of this Bar.




                                                                           In Testimony Whereof,
                                                                       I have hereunto subscribed my
                                                                       name and affixed the seal of this
                                                                            Court at the City of
                                                                        Washington, D.C., on October
                                                                                  30, 2020.




                                                                             JULIO A. CASTILLO
                                                                               Clerk of the Court




                                                                   Issued By:
                                                                            District of Columbia Bar Membership




For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                    memberservices@dcbar.org.
